 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarter of California, Inc., d/b/a Carter's Rental andInternational Association of Machinists andAerospace Workers, AFL-CIO, District LodgeNo. 190, Local Lodge No. 1546, and Interna-tional Brotherhood of Teamsters, Local No. 78,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen And Helpers of Americaand International Association of Machinists andAerospace Workers, AFL-CIO, District LodgeNo. 190, Local Lodge No. 1546. Cases 32-CA-78 and 32-CA-96June 30, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDAI EOn February 5, 1980, Administrative Law JudgeRichard J. Boyce issued the attached SupplementalDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and brief and has decided to affirm therulings, findings,' and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder, as modified herein.The Administrative Law Judge found that em-ployees Frederick Kimmerling and KathrynCoughlin were entitled to backpay in accordancewith the terms of the settlement stipulation. Forthe reasons below, we find that a further hearingwill be necessary to determine their eligibility.Respondent's employees ended their strike andoffered to return to work on May 6, 1976, the datethat the backpay period commenced under the set-tlement stipulation. Respondent contends that em-ployees Kimmerling and Coughlin voluntarily quittheir employment while the strike was in progressand are therefore not entitled to backpay. The Ad-ministrative Law Judge found that the settlementstipulation included the two employees in its provi-sions for reinstatement and backpay, and that Re-spondent was estopped from arguing otherwisesince it had entered the stipulation.Under paragraph 2(a) of the stipulation, howev-er, Respondent is obligated to offer reinstatementonly to those employees "as have not terminatedtheir employment with Respondent." For such em-I In hc ths.llcc of exccptions we adopt the Administrativc LawJudge', findings as to Ihe hbakpay cnlitlenmint% of employees Ielttelncourt,Morrow. Husch. Cardelias. Fcrreira, Gregg. Whilte and Sheppard250 NLRB No. 54ployees, backpay is to be provided from May 6,1976, "until such earlier time as they be lawfullyreinstated or have terminated their employmentwith Respondent." We find that this language op-erates to exclude those employees who terminatedtheir employment prior to the time that the partiesentered the settlement stipulation.The Administrative Law Judge did not make afactual determination as to whether Kimmerlingand Coughlin quit their employment, and therecord does not clearly disclose whether they didso. There is conflicting testimony regardingCoughlin's intentions, and Kimmerling did not tes-tify at the hearing. Additionally, a note purported-ly written by Kimmerling to Respondent was intro-duced into evidence, but it is not clear whether thenote stated his intention to quit or merely to take avacation. In view of the above, we find that a fur-ther hearing is necessary to determine whetherKimmerling and Coughlin quit their employmentduring the strike.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Carter of California, Inc., d/b/a Carter's Rental,Berkeley, Oakland, and San Pablo, California, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:Delete the names Frederick Kimmerling andKathryn Coughlin and their backpay amounts.IT IS FURTHER ORDERED that a hearing be heldbefore Administrative Law Judge Richard J.Boyce for the purpose of determining whetherFrederick Kimmerling and Kathryn Coughlin quittheir employment with Respondent during thestrike. The Administrative Law Judge shall there-after prepare and serve on the parties a supplemen-tal decision, after which the provisions of Section102.46 of the Board's Rules and Regulations, Series8, as amended, shall apply.IT IS FURTHER ORDERED that this proceeding be,and it hereby is, remanded to the Regional Direc-tor for Region 32 for the purposes of arrangingsuch further hearing, and that the said RegionalDirector be, and he hereby is, authorized to issuenotice thereof.344 CARTER'S RENTAISUPPLEMENTAL DECISIONSTA I MtNT OF THE CASERICHARD J. BoxcF, Administrative Law Judge: OnDecember 21, 1976, the Board entered an order hereinadopting a settlement stipulation previously reached bythe parties. Among the provisions of the order was a re-quirement that Carter of California, Inc., d/b/a Carter'sRental (Respondent)' offer reinstatement to 25 namedexstrikers,2and make them whole for earnings lost byreason of its failure to reinstate them on May 6, 1976-the date they ceased striking and offered to return totheir jobs. The Board's Order was enforced by a judg-ment of the Ninth Circuit Court of Appeals entered onMarch 11, 1977.The parties thereafter were unable to agree on back-pay owing the 25 individuals in question, and the Re-gional Director for Region 32 issued a backpay specifica-tion on November 24, 1978. A hearing on the specifica-tion was held before me in Oakland, California, on Feb-ruary 27 and March 5-9 and 19-20, 1979.3I. FIRST PRINCIPLESBurdens of proof in backpay proceedings are as statedin Mastro Plastics Corporation, 136 NLRB 1342, 1346(1962):[W]hile the general burden of proof is upon theGeneral Counsel to established the damage whichhas resulted from Respondent's established [discrimi-nation] i.e., the gross backpay over the backpayperiod, the burden of proof is upon the Respondentas to diminution of damages, whether from the will-ful loss of earnings by the failure to either look foror keep a substantially equivalent job or from theunavailability of a job at Respondent's plant forsome reason unconnected with the discrimination.Concerning the figures and calculations in a backpayspecification, and the premises on which they are based,Section 102.54 of the Board's Rules and Regulationsstates in relevant part:(b) [I]f the respondent disputes either the accuracyof the figures in the specification or the premises onwhich they are based, he shall specifically state thebasis for his disagreement, setting forth in detail hisposition as to the applicable premises and furnishingthe appropriate supporting figures.(c) ...If the respondent files an answer to thespecification but fails to deny any allegation of theI These proceedings were formerly Cases 20-CA-11293 and 20-CA-11698, respectively.2 Denise Bettencourt. Norman Blalock. James Busch. David Cardenas,Kathryn Coughlin. Leland Ferreira, Peter Fowler. Walter Freeman.Dennis Godfrey. Larry Gregg, Coleen Hogle. Frederick Kimmerling.Oliver LaGrand. William Mattick. Richard Mead. James Morgan. Chris-tine Morrow. Rudy Paulino. Mark St John. David Sheppard. RandySmith, Janice Browne Tucker. Alfred Walker, Kimberly Westbrook. andGarry WhiteI This matter was heard in consolidation with a complaint matter inCases 32-CA-199. 32-CA-.1352, and 32-CA 727 A separate decision.dealing with the complaint matter, also issued this datespecification in the manner required by subsection(b) of this section, and the failure so to deny is notadequately explained, such allegation shall bedeemed to be admitted to be true ....II. THE BACKPAY SPECIF:ICATIONIn summary, and as amended from time to time duringthe hearing, the specification alleges that the 25 claim-ants are entitled to backpay from May 6. 1976, becauseof Respondent's failure to offer them reinstatement as ofthat date;4and that the backpay periods of 16 of the 25continue to run, either because a valid offer of reinstate-ment was never made, or the reinstatement was inad-equate in terms of rate of pay or job content, or the rein-statement was not in good faith, as shown by a later un-lawful discharge.5Regarding those 16, the specificationsets forth liquidated backpay amounts through Septem-ber 30, 1978, leaving subsequent accruals to future calcu-lation. Concerning the other nine, whose backpay peri-ods concededly ended sometime before the hearing, thespecification contains final amounts. The specificationalso alleges that five of the claimants are entitled to rec-ompense for certain expenses incurred during their back-pay periods, in addition to lost income.The gross backpay entitlements of the 25, as claimedin the specification, are reached by multiplying thenumber of hours or days each assumedly would haveworked during his/her backpay period in the absence ofdiscrimination by the rate of pay each assumedly wouldhave received during that period, again in the absence ofdiscrimination. The hours/days factor of the equation isobtained by averaging the weekly hours or days of eachover a 14-week prestrike period and projecting. The payfactor derives from prestrike pay levels, as modified byraises each seemingly should have received during thebackpay period.Various criteria are used to arrive at the pay-raise pro-jections contained in the specification. As concerns thefour counter clerks, the prestrike experience of one whohad been an employee the longest, Hogle, is projected, incombination with the raise schedule embodied in a bar-gaining agreement Respondent entered into in late 1977.6Regarding one of the office clericals, Tucker, her ownprestrike experience is projected, in combination with thebargaining agreement. In the cases of the two assistantmanagers, six mechanics, nine yardmen, and the otheroffice clerical, Coughlin, the experience of comparablyI The claimants began to he reinstated in August 1976. 15 eventually,returning to the payroll All 15 again had left well before the hearings In the companion complaint matter. referred to above in fn 3. theGeneral Counsel alleges that seven of those reinstated were later unla'-fully separated The companion decision of this date finds merit in thoseallegationss On April 21, 1976. according to the settlement stipulation TeamstersLocal No 78 and Machinists District L odge No 190 and Local l odgeNo. 1546, jointly. became the bargaining representatite of the customersersice and plant clerical employees at Respondent's three rentlal loca-tions; and, on May 6, 1976. the Machinists became the representaltive ofthe office clerical employees at Respondenl's BerkeleN headquarters Abargaining agl-eement eitntually) als entered into on November 1. 1477,effectise from October , 1977. to Octobehr I, 1978. cosering both units[he agremcnl prosidcd flor hourli raise, of 25 cents on )ctohber 1. 977and April i, 1978. and of l[ ccTits on Jutl , 1 978345 DECISIONS O()F NATIONAL ABOR RE .Al IONS BO()ARDsituated striker replacements is used, again in conjunctionwith the bargaining agreement. The frame of referencefor one of the managers, Walker, a nonsupervisor, is thepost strike experience of two nonstriking managerswhose prestrike histories paralleled his, coupled with thebargaining agreement; and for the other manager, Mat-tick, a supervisor, it is the poststrike experience of thosesame nonstriking managers, again because of prestrikeparallels. 'Ill. THE STATE OF THE ISSUESA. The General Counsel's BurdenGross backpay: Respondent concedes on the record thecorrectness of the figures and calculations in the specifi-cation, and admits in its answer the soundness of thehours/days projections on which the calculations arebased.sIt denies, however, the validity of pay compo-nent of the several formulations, particularly as concernspay-increase projections, asserting in its answer that "allincreases to employees were always on a merit system,"In aid of this assertion, Respondent placed in evidencethe pay histories of the 25 claimants, which indeed fail toreveal any discernible pattern of raises before the strike.Having stated its disagreement with the premises un-derlying the figures and calculations in the specification,however, and aside from its abstract espousal of an alter-native approach based on merit, Respondent fails in itsanswer and otherwise to propose implementing guide-lines for its approach; or to project raises for the 25,absent discrimination, based on criteria acceptable to it;or in any other way to detail its position and furnish sup-porting figures as required by Section 102.54(b) of theRules and Regulations, quoted above. Therefore, as dic-tated by subsection (c) of Section 102.54, also quotedabove, and for the further reason that the pay premisesof the specification are facially appropriate, it is conclud-ed that Respondent's denials in this regard are of noeffect.Referring, then, to the division of burdens as articulat-ed in the above extract from Mastro Plastics Corporation,the issues outstanding have to do with compensable ex-penses, which are the General Counsel's burden, anddiminution of damages, which is for Respondent toprove.Compensable expenses: As earlier mentioned, the speci-fication alleges that five of the claimants are entitled torecompense for certain expenses incurred during theirbackpay periods. They are Busch, Hogle, Morgan,Smith, and Walker. Respondent concedes in its brief theappropriateness of the entitlements of Busch and Hogle,expressly disputes Walker's entitlement, and neitheragrees nor disagrees with those of Morgan and Smith.There being no disagreement regarding Busch andHogle, it is concluded that they are entitled to recom-7 Supervisory managers were not covered by the bargaining agree-ment.8 Respondent asserts in its brief that the entitlements of certain claim-ants should take into account their past records of absenteeism and tardi-ness. The averaging process previously described presumably did thisBesides, having failed in its answer to take issue with the hours/days pro-jections in the specification. Respondent is precluded from making anissue of that at this juncture.pense as claimed in the specification. The entitlements ofthe other three are addressed later, when consideringtheir entitlements individually.B. Respondents Burden-Diminution DamagesStrike/lockout benefits: The 25 claimants received strikeand/or lockout benefits, so called, generally $40 perweek, during some or all of the time that their employ-ment was disrupted by the strike and the subsequent fail-ure to reinstate. Respondent contends that these benefitswere interim earnings deductible from any backpay enti-tlement.The benefits were funded by Machinists DistrictLodge No. 190, were disbursed by Machinists LocalLodge No. 1546, and their payment was not contingentupon the recipients' picketing or performing other duties.In these circumstances, Respondent's contention is re-jected. The Laidlaw Corporation, 207 NLRB, 591, 593(1973); My Store, Inc., 181 NLRB 321, 329-330 (1970).Interim earnings: Although it is Respondent's burdento prove interim earnings, as an offset from gross entitle-ment, the specification admits certain interim earnings,reducing amounts claimed accordingly. Instances inwhich this is done are noted later. Respondent contendsthat some claimants had additional interim earnings,which should work as a further offset. This contention isdealt with below, when those claimants' entitlements areconsidered individually.Changed circumstances: Respondent contests the back-pay claimed for the six mechanics on the ground thattheir former jobs were eliminated during the strike, war-ranting reinstatement to other jobs at a lesser wage. Theburden of establishing such changed circumstances is Re-spondent's. Trinity Valley Iron and Steel Company, 158NLRB 890, 896 (1966). This contention receives detailedtreatment later, when the mechanics' entitlements are dis-cussed.Other contentions: Respondent raises a variety of otherissues, applicable to one or a few claimants, going to thematter of diminution. They are discussed later, in thecontexts in which they are raised.IV. SPECIFIC ENTITII TMENTSWith the foregoing principles, conclusions, and obser-vations in mind, the specific entitlements of the severalclaimants can be considered.A. CounterclerksThe four counterclerks in issue are Bettencourt, Hogle,Morrow, and Westbrook.Bettencourt: Bettencourt was reinstated on August 18,1976, remaining until November 26, 1976, beyond whichno claim is made. The specification alleges that her enti-tlement, deducting interim earnings, is $1,830.°0Re-' Respondent failed to raise this issue in its answer, as perhaps itshould have under Sec 102 54 since it in effect is challenging the paypremises of the specification as they pertain to the mechanics. Inasmuchas the issue was fully litigated. however, and is fully argued in the briefs.it is appropriate to deal with it on the merits"' Plus interest. less tax withholdings In each instance in which theamount of an entitlement is stated, this qualification is to he assumed346 DECISIONS OF NATIONAL LAO()R REI.A IONS 3()ARDspondent argues that her strike/lockout benefits shouldserve as an offset, otherwise not disputing her entitle-ment.Bettencourt's entitlement is as claimed in the specifica-tion.Hogle: Hogle was reinstated on December 4, 1976, andquit on September 8, 1977. In the companion decision ofthis date," it is concluded that her quitting was undercircumstances amounting to an unlawful constructive dis-charge. The specification alleges that her entitlementthrough September 30, 1978, deducting interim earnings,is $5,545.27, and includes $74.76 in expenses admitted byRespondent to be compensable. The specification furtheralleges that her backpay period continues to run.Apart from the matter of strike/lockout benefits, Re-spondent contends that Hogle's backpay period endedwhen she quit. This contention is rejected. Referring tothe pay premise found appropriate for counterclerks,Hogle's belated reinstatement was at an improperly de-pressed wage level ($3.74 verses $3.99), after which shewas improperly denied a 25-cent raise before she quit.The reinstatement consequently failed to comply withthe Board's order and the court's judgment. This non-compliance precludes a finding that her leaving, even ifnot unlawfully induced, brought the backpay period toan end, there being no evidence that the circumstancesof her quitting made her unemployable. Thomas A.Aycock, Jr., an Individual, d/b/a Vita Foods, 154 NLRB1716, 1719 (1965). And, since the quitting was unlawfullyinduced, it cannot be said that Hogle thereby incurred awillful loss of earnings. 2Hogle's entitlement is as claimed in the specification,and her backpay period continues to run until she re-ceives a valid offer of reinstatement or terminates heremployment with Respondent.Morrow: Morrow was not reinstated, and no claim ismade past November 22, 1976. The specification allegesthat her entitlement is $4,175.36. Respondent disputes herentitlement only as concerns strike/lockout benefits.Morrow's entitlement is as claimed in the specification.Westbrook: Westbrook was reinstated on December 1,1976, and was discharged on January 31, 1977. The dis-charge, as is concluded in the companion decision of thisdate, was unlawful. The specification alleges that her en-titlement through September 30, 1978, deducting interimearnings, is $10,546.63. No claim is made past September30, 1978.In addition to urging strike/lockout benefits as anoffset, Respondent contends that Westbrook's backpayperiod ended with her discharge. This contention is re-jected. The discharge had to have been lawful to havehad that effect; and, even then, Westbrook's reinstate-ment needed to have been adequate or the circumstancesof discharge such "as to render [her] unemployable."Schoits, Bakery, Inc., 164 NLRB 332 (1967). There is" Mentioned above in fns 3 and 5.12 Even without the element of unlawful constructive discharge, it isto be presumed that inadequately reinstated claimants who then quit doso at least in part because of the unremedied misconduct toward themThey therefore are not deemed to have incurred a willful loss of earn-ings, absent a showing that they would have quit anyway VLira Fxods.supra at 1723 See also Mailro Plaitics Corporaoon. rupra al 1350neither contention nor evidence that she was renderedunemployable, and her reinstatement was inadequate.Her belated reinstatement was at an improperly de-pressed wage level relative to the appropriate pay prem-ise ($3 verses $3.25), and the deficiency was never cured.Westbrook's entitlement is as claimed in the specifica-tion.B. Yardmen and Assistant ManagersThe nine yardmen in issue are Busch, Cardenas, Fer-reira, Fowler, Gregg, Kimmerling, LaGrand, Morgan,and Paulino. The two assistant managers are Freemanand White.Busch: Busch was not reinstated, and no claim is madepast November 22, 1976. The specification alleges thathis entitlement, deducting interim earnings, is $989.20,and includes $54 in expenses admitted by Respondent tobe compensable. Respondent quarrels with his entitle-ment only with regard to strike/lockout benefits.Busch's entitlement is as claimed in the specification.Cardenas: Cardenas was reinstated on September 6,1976, remaining until July 17, 1977, beyond which noclaim is made. The specification alleges that this entitle-ment, deducting interim earnings, is $2,650.26. In addi-tion to its contention about strike/lockout benefits, Re-spondent argues that Cardenas' entitlement should be re-duced because of interim earnings not reflected in thespecification, because he refused to produce records ofinterim earnings, and because he was out of the jobmarket with an injury during a portion of his backpayperiod.These arguments are rejected. Respondent has not es-tablished, as is its burden, that Cardenas in fact realizedinterim earnings above those admitted in the specifica-tion; the record does not reveal that he declined to pro-duce existing records, beyond which Respondent with-drew all outstanding demands for records during thecourse of the hearing; and, although Cardenas did misssome work because of injury while with Respondentafter reinstatement, the theory of the specification is notthat he should be compensated for more hours than heactually worked after reinstatement, but only that heshould have been paid at a greater rate for the hours hedid work.Cardenas' entitlement is as claimed in the specification.Ferreira: Ferreira was not reinstated, and no claim ismade beyond August 29, 1976. The specification allegesthat his entitlement, deducting interim earnings, is$606.92.Respondent's only contention concerning Ferreira isthat, because "the "Board failed to produce such individ-ual even though Respondent had a signed subpoena fromhim and he was in the area," he is entitled to nothing.This contention is rejected, it not being incumbent uponthe General Counsel to produce the claimant in these cir-cumstances. Seminole Asphalt Refining, Inc., 225 NLRB1202 (1976); Steve Aloi Ford, Inc., 190 NLRB 661 (1971);Mastro Plastics Corporation, supra, at 136 NLRB 1347-48.Ferreira's entitlement, as qualified below, is as claimedin the specification. Because of his unavailability, forwhatever reason, his backpay shall be remitted to the347 DECISIONS OF NAFIONAI. LAB()OR RELATIONS BOARDRegional Director, to be held in escrow not to exceed Iyear in accordance with the above and related decisions;and the Regional Director shall follow the procedure de-fined in those decisions for developing additional evi-dence concerning Ferreira's entitlement, and shall reportto the Board as prescribed. After I year, if no other ap-propriate disposition can be made, the funds shall be re-turned to Respondent, but without extinguishing its obli-gation to Ferreira.Fowler: Fowler was not reinstated. Thespecification alleges that his entitlement through Septem-ber 30, 1978, deducting interim earnings and allowing fora period of unavailability because of illness, is $4,337.66;and that his backpay period continues to run.Aside from the matter of strike/lockout benefits, Re-spondent argues that Fowler's backpay period endedaround January 1, 1977, because he failed to report intimely fashion after receipt of reinstatement offers, andbecause he failed to comply with a condition of reinstate-ment-that he bring a medical release.Fowler initially was offered reinstatement by letterdated November 15, 1976. That was followed by a letterfrom Respondent's vice president, Mel Healey, dated De-cember 1, directing him to report for work December 4.Upon receipt of the December I letter, he told Healeythat he could not report on December 4 because of apending tonsillectomy, and they agreed to discuss an al-ternate date on December 8.On December 8, Fowler reported to Healey that hewas having postoperative problems, and that he wouldbe unable to report until after Christmas. Fowler alsomentioned, in passing, that his left wrist was in a cast,which was to be removed on or about January 7. Healeytold Fowler that, when the cast was off and he wasready to return to work, he should contact Healey. OnJanuary 6, after trying unsuccessfully to reach Healey,Fowler spoke with Fred Carter, Respondent's president,informing him that the cast was about to be removed andthat he could return on the January 8. Carter replied thatthere were no openings. Fowler related his conversationswith Healey, but Carter persisted that there were noopenings.Carter said nothing about Fowler's needing a medicalrelease. Nor had Healey. Respondent has no standardpolicy of requiring medical releases for employees re-turning after illness, and there is no convincing evidencethat this was a common requirement.'3Regarding thecast, Fowler had sustained a broken wrist in November1976, which did not prevent him from performing inter-im employment handling 30-pound barricades; and thereis no evidence that the condition would have preventedhis performing yardman duties for Respondent. Contraryto Carter's January 7 assertion to Fowler, Respondentmakes no contention in its brief, nor is there evidence,that the position to which Fowler had been offered rein-statement had been otherwise filled as of that time.Respondent's arguments are rejected that Fowler'sbackpay period ended because he failed to report in atimely manner after receiving the reinstatement offer, orla Carter testified that, during a Fowler illness in March 1976, he di-rected Fowler to "be sure and bring" a medical release upon returning towork Fowler credibly denied that this was said. As it turned out, thestrike intervened before Flowler could returnbecause he failed to supply a medical release. He in-formed Carter of his availability within the timeframeagreed upon between him and Healey, and the need for arelease was never communicated to him.Fowler's entitlement is as claimed in the specification,and his backpay period continues to run until he receivesa valid offer of reinstatement or terminates his employ-ment with Respondent.Freeman: Freeman was reinstated on September 2,1976, and was discharged on November 6, 1976. The dis-charge, as is concluded in the companion decision of thisdate, was unlawful. The specification alleges that his en-titlement through September 30, 1978, deducting interimearnings, is $10,621.03; and that his backpay period con-tinues to run.In addition to its contention regarding strike/lockoutbenefits, Respondent argues that Freeman's backpayperiod ended with his discharge. This argument is reject-ed, for it presupposes the discharge to have been lawfuland that the reinstatement was adequate or the circum-stances of discharge such as to make him unemploy-able. 4 Concerning the adequacy of reinstatement, Free-man's belated reinstatement was at an improperly de-pressed wage level relative to the appropriate pay prem-ise ($3.75 verses $4.50), after which he was improperlydenied a 25-cent raise before the discharge, and so was inglaring noncompliance with the Board's Order and thecourt's judgment.s There is neither contention nor evi-dence that the circumstances of Freeman's dischargemade him unemployable.Freeman's entitlement is as claimed in the specifica-tion, and his backpay period continues to run until he re-ceives a valid offer of reinstatement or terminates his em-ployment with Respondent.Gregg: Gregg was not reinstated, and no claim is madepast November 19, 1976. The specification alleges thathis entitlement is $3,690.75.Apart from the matter of strike/lockout benefits, Re-spondent contends that Gregg has interim earnings notreflected in the specification. The record establishes thatGregg earned $417 working for one L. M. Linquist in1976. It does not disclose, however, if this was earnedinside the backpay period, or whether, given Gregg'spart-time status with Respondent during the school term,it was for work that would not have been undertakenhad he then been on Respondent's payroll.' Respondentthus has failed its burden of proving offsetting interimearnings.Gregg's entitlement is as claimed in the specification.Kimmerling: Kimmerling was not reinstated. The spec-ification alleges that his entitlement through September30, 1978, is $27,139.33, and that his backpay period con-tinues to run.14 See discussion and citation above concerning Westbrookt, The General Counsel contends, as a further reason why Freeman'shackpa) period should continue, that his reinstatement was inadequate interms of job content, as well This contention is rejected, While Freemanwas reinstated as a yardman/counterman, without the authority he pos-sessed as an assistant manager, the record indicates that he was restoredio his fotrmer status, except for the matter of wages. a month or so laterEl II is undisputed that G(iregg worked an average of 18 hours per weekfor Respondent during the school term. I)FCISIO)S 01 NA I tON/l L.BOR RI ArIONS () NANAI IR Rl AN ARI)Respondent admits that Kimmerling yeas not offeredreinstatement. Its primary contention is that he quit hisjob during the strike and consequently is not entitled toany backpay. It also contends that he could not be locat-ed to be subpenaed, that it therefore was without meansof ascertaining his interim earnings, and that he shouldhave no entitlement for that reason as well. The GeneralCounsel joins in the representation that Kimmerlingcould not be located.These contentions are rejected. The Board and theCourt having decreed that Kimmerling was entitled toreinstatement as of May 6, 1976, Respondent is estoppedfrom now questioning that-and, with it, his entitlementto backpay-because of his supposedly having quitbefore May 6. And, as is concluded above in connectionwith Ferreira, Kimmerling's unavailability does not resultin the forfeiture of his entitlement.Kimmerling's entitlement is as claimed in the specifica-tion, subject to the qualifications previously set forth inthe case of Ferreira; and his backpay period continues torun until he receives a valid offer of reinstatement or ter-minates his employment with Respondent.LaGrand: LaGrand was not reinstated. The specifica-tion alleges that his entitlement through September 30,1978, after deducting interim earnings and allowing forperiods of removal from the job market, is $2,139.06 andthat his backpay period continues to run.Respondent admits that LaGrand was not offered rein-statement, contending that, being a probationary employ-ee at the time of the strike, he is without such right. Thiscontention is rejected. The Board and the court havingdecreed that LaGrand was entitled to reinstatement as ofMay 6, 1976, Respondent is estopped from now question-ing that.LaGrand's entitlement is as claimed in the speci-fication, and his backpay period continues to run until hereceives a valid offer of reinstatement or terminates hisemployment with Respondent.Morgan: Morgan was reinstated on October 13, 1976,and was discharged on December 4, 1976. The dis-charge, as is concluded in the companion decision of thisdate, was unlawful. The specification alleges that his en-titlement through September 30, 1978, deducting interimearnings, is $19,534.91, and includes $36.41 spent forwork clothes that Respondent should have provided.The specification further alleges that Morgan's backpayperiod continues to run.Other than its recurrent argument concerning strike/lockout benefits, Respondent contends that Morgan's dis-charge ended his backpay period and, should that con-tention fail, that he removed himself from the job marketfor substantial periods by later attending college. Thatthe discharge ended his backpay period is rejected. Evenhad the discharge been lawful, Morgan's reinstatementwas inadequate and there is neither contention nor evi-dence that the circumstances of discharge made him un-employable. 7 Regarding the adequacy of reinstatement,it not only was at an improperly depressed wage levelvis-a-vis the appropriate pay premise ($3.25 verses $4.25),a deficiency never corrected, but the post-reinstatementII See di.cussllon and cilationl ah,)h e concerning Westhbrookcontent of Morgan's job \sas appreciably more onerousthan before. iConcerning Morgan's arguable removxal from the jobmar ket, he testified that he was a full-time student atContra Costa College from September 1 to June 1978.and from September 1978 to the time of the hearing. Headded that, from September 1977 on, he actively soughtfull-time employment only from June to September 1978,and that, during the school terms. he worked as anunpaid teaching assistant and did some tutoring on abarter basis. The specification reflects no interim earn-ings for the last two quarters of 1977 and the first threeof 1978.It is concluded that Morgan's full-time college com-mitment, coupled with a lack of effort to find employ-ment, removed him from the job market from September1977 to June 1978, and from September 1978 to the timeof hearing, if not beyond. L.C.C Resort. Inc., d/b/a Lau-relav Hotel and Country Club, 193 NLRB 241, 247 (1971).His entitlement through September 30, 1978, thereforeshould be reduced from that claimed by $668 ($167 x 4weeks) for the third quarter of 1977; by $2,279.55 (i.e.,the full amount) for each the fourth quarter of 1977 andthe first quarter of 1978; by $1,592.06 ($183.70 x 8-2/3weeks) for the second quarter of 1978; and by $748.10($187.04 x 4 weeks) for the third quarter of 1978; and hisentitlement after September 30, 1978, likewise should bereduced. I 9As concerns the $36.41 in expenses, the record estab-lishes that Morgan made the outlay, when he was rein-stated, and that Respondent's prestrike policy wouldhave made it unnecessary. It is concluded that Morgan isentitled to recompense as claimed.Morgan is entitled to $11,967. 59 through September30, 1978, rather than the amount claimed in the specifica-tion, and is entitled to nothing for the fourth quarter of1978 and that part of the first quarter of 1979 until thehearing. His entitlement thereafter depends upon devel-opments not now known. His backpay period continuesto run until he receives a valid offer of reinstatement orterminates his employment with Respondent.Paulino: Paulino was not reinstated. The specificationalleges that his entitlement through September 30. 1978,deducting interim earnings, is $532.07, and that his back-pay period continues to run.l' More particularly. Morgan regularly was called upon after reinstate-ment to repair large tires. a task formerly done by Respondent's mehan-ics at its Richmond repair facility, and for which Morgan was ill-equipped in terms of physical size and experience, Morgan stands 5 feet.5 inches and weighs 126 pounds't Based on Morgan's testimon, that "basically all of she classes that Ihave been taking are welding classes." the General Counsel arguesthat his college time was designed to enhance his employment prospects.and so should noet constitute a remoal from the job market Cited are4,lierican Coinpres iLarehous,. Division oJ tro l-4r'hited C(lonpatv. Inc .156 NIRR 267. 275 (1965), and Lorenzo Enertrpieoe, 152 N RB 258. 259(1065) This argument is rejected for the reason that Morgan's underlyingtestimrons came across as self-serving and unaigorths of beihef The Gener-al Counsel also argues. based on Morgan',s estilmon) that he began work-ing weekends about ai monlth before the hearing, that he undertook anadequate lob search while going Io college This argument likewise I, re-lected. as the motuonlighting arranlgemcnlc has i1 efl'ect 1tin hil enitlemenltone was o r the other I)ECISI()NS ()1 NAII()NAI. I.Af()R RELATI()NS 1()ARDRespondent argues that Paulino received valid rein-statement offers in September 1976 and again in April1977, and that, because of his nonacceptance, his back-pay period ended as of the earlier offer.Healey testified that he telephoned Paulino's residenceon September 13, 1976, speaking to one Mike, who saidhe was Paulino's roommate. Healey assertedly identifiedhimself as representing Respondent, and asked that Miketell Paulino his job was available. Mike said he wouldleave a message for Paulino, according to Healey, andthe conversation ended. Paulino credibly testified that henever learned of this conversation.Then, by letter to Paulino dated April 6, 1977, Healeyrecounted his alleged conversation with Mike beforeclosing with this:If I do not hear from you on anything to the con-trary of the full contents of this letter, as set forthabove, then by the close of business on April 15,1977, you agree with us that you were offered yourposition back with the Company at that time andyou refused the offer.Paulino did not respond.Respondent's argument is rejected. Assuming for themoment that Healey spoke with Mike at the time and inthe manner related, Respondent, as the wrongdoer andhaving chosen this means of communication, must bearthe consequence of Mike's failure to pass the word, par-ticularly since other, more conventional and reliable,avenues for this sort of message were at its disposal. Pau-lino's failure to take issue with the assertion in Healey'sApril letter that he had been offered reinstatement doesnot alter the fact that he was not. Nor can it be conclud-ed that the April letter constituted an offer of reinstate-ment. Nothing in its terms so implies.Paulino's entitlement is as claimed in the specification,and his backpay period continues to run until he receivesa valid offer of reinstatement or terminates his employ-ment with Respondent.White: White was reinstated on August 27, 1976, re-maining until October 7, 1976, beyond which no claim ismade. The specification alleges that his entitlement, de-ducting interim earnings, is $2,875.07.Aside from its argument about strike/lockout benefits,Respondent contends that White is entitled to nothingbecause he "refused to produce any records of earningsnor [sic] testify as [to] the amounts earned." This conten-tion is rejected. White did testify, stating credibly andwithout refutation that he had no interim earnings.20The record, moreover, does not indicate that he failed toproduce existing records, and Respondent withdrew alloutstanding demands for records during the course of thehearing.White's entitlement is as claimed in the specification."' Although White's testimony concerning possible interim earningswas at times vague and tentative, this seemed attributable to the time-lapse between his backpay period and the hearing. rather than to an ob-fuscatory design It eventually developed, as his memory was refreshed.that he had worked ahout 20 hours per week in a gas station in 1976. forwhich he was paid in cash. but not during the hackpay period.C. MechanicsThe six mechanics in issue are Blalock, Godfrey,Mead, St. John, Sheppard, and Smith.As previously indicated, Respondent contests the back-pay claimed for the mechanics on the ground that theirformer jobs were eliminated during the strike. Five ofthe six were reinstated as yardmen rather than mechan-ics, at the new-hire rate of $3.25 per hour. Their pres-trike wages ranged from $4 to $5.20 per hour. The sixth,Blalock, was offered reinstatement on this basis as well.None thereafter received raises. Respondent asserts thatthe closure of the Richmond repair facility about thetime the strike began eliminated any need for the me-chanical skills of the striking mechanics, warranting theirreinstatement as yardmen at the lesser wage.This contention is rejected. On May 14, 1976-i.e.,after the vesting of reinstatement rights-Mel Healey,Respondent's vice president, testified in a representationhearing that the repair work formerly done at Richmondwas being done at Berkeley and San Pablo.2i Moreover,three of the striker replacements-James Dye, Ken Mar-tinez, and Richard Moody-were hired as explicit re-placements of striking mechanics, to perform tasks for-merly done at Richmond; and three other replace-ments-Sebastian Evans, Charles Eyler, and JohnHearn-spent substantial portions of their time doing re-pairs of the sort previously done at Richmond.Beyond that, two of the replacements-Moody andKenneth Grushus-were sent to school to learn certainrepair procedures once done at Richmond; and Healeytestified that broken axles had to be sent out for repairafter the strike only because Respondent no longer had aqualified welder, ignoring that Mead had been primarilya welder before the strike and was not permitted toweld, despite his requests, after being reinstated. Finally,one of the striking yardmen, Morgan, was called upon todo major tire repairs-formerly a Richmond function-after his reinstatement, although ill-equipped by size andexperience.Thus, while Respondent unquestionably sent out somerepair work after the Richmond closure, it continued todo most of it itself and could have done more had it noteschewed the skills available to it. It consequently hadno license to reinstate the mechanics as other than me-chanics, at beneath their prestrike wage levels.The specific entitlements are as follows:Blalock: Blalock was not reinstated. The specificationalleges that his entitlement through September 30, 1978,is $1,040; and that his backpay period continues to run.Apart from the matter of strike/lockout benefits, Re-spondent contends that Blalock failed to report in timelyfashion after receiving a valid reinstatement offer, andthat his backpay period therefore ended at that time.This contention is rejected. As just concluded, the offersto reinstate the mechanics as yardmen, at $3.25 per hour,were not valid. Blalock consequently was privileged torefuse without incurring prejudice. Beyond that, while2 Prompting the Regional Director to state. in a Decision and Direc-tion of Election that issued on June 23, 1976: "All mechanical work pre-viously done at the Employer's Richmond facility was being performedat its Berkeley and San Pablo facilities.' I)E:(CISI()NS OF NATI()NAL I AH0()R RFI.Al I()NS O()ARI)he did reporl on December 20). 176, as he had told Re-spondent he wsould. rather than on December 12th, asRespondent had specified. it is apparent from Respond-ent's hire of another vardman on December 20. a non-striker, that a position was available when Blalock re-ported, and that Respondent w ithheld it in the hope ofevading its obligation by means of compliance in formbut not substance. See Bttrrs Baking Company, 173 NLRB1018 (1908).Blalock's entitlement is as claimed in the specification,and his backpax period continues to run until he receivesa valid offer of reinstatement or terminates his employ-ment with Respondent.Godfrey: Godfrey was reinstated on December 6, 1976,remaining until December 21, 1976, wxhen lie quit. Thespecification alleges that his entitlement through Septem-ber 30, 1978, deducting interim earnings, is $10,584.15:and that his backpay period continues to run.In addition to its argument regarding strike/lockoutbenefits. Respondent contends that Godfrey's backpayperiod ended when he quit, and that he removed himselffrom the job market by going into business for himselfand then leaving the State. These contentions are reject-ed. The inadequacy of Godfrey's reinstatement precludesa finding that his quitting brought the backpay period toan end, there being no evidence that its circumstancesmade him unemployable; and, in the absence of anyshowing that he would have quit had he been adequatelyreinstated, it is to be presumed that he did so at least inpart because of Respondent's unremedied misconducttoward him, and that he therefore did not incur a willfulloss of earnings.22Godfrey did operate his own motorcycle repair busi-ness for several months, both before and after the strike,spending between 20 and 40 hours per week there whenotherwise unemployed, and carrying a payroll from timeto time. Self-employment, however, is not tantamount toa withdrawal from the job market, whether or not remu-nerative. Heinrich Motors, Inc., 166 NLRB 783 (1967).And Godfrey did move to Spokane, Washington, in Oc-tober 1977, where he quickly found employment, but, asstated in Mastro Plastics Corporation, supra, "a claimantmay seek a job beyond the vicinity of the labor marketand still be entitled to backpay."Godfrey's entitlement is as claimed in the specification,and his backpay period continues to run until he receivesa valid offer of reinstatement or terminates his employ-ment with Respondent.Mead: Mead was reinstated on December 7, 1976, andwas discharged on March 19, 1977. The discharge, as isconcluded in the companion decision of this date, wasunlawful. The specification alleges that his entitlementthrough September 30, 1978, deducting interim earningsand allowing for a period when he was out of the jobmarket, is $11,160.62, and that his backpay period contin-ues to run.Respondent makes its usual argument about strike/lockout benefits; and also contends that Mead's dischargebrought his backpay period to an end. that he incurred awillful loss of earnings by failing to make an adequate22 See fn 12, Iuprsearch for alternative employrient, and that ccitainincome from moonlighting should be deducted.These contentions are rejected. The discharge .ilas uin-lawful, so could not have had the argued-for eff.ct; aind,ev eni if it 'ecre others ise. the discharge cannot bedeemed to have overcome the inadequacy of Mead's rc-ilstatement, particularly since no contention is made thatthe circumstances of discharge rendered him uncnploy-able 2' Further, Respondent failed to adduce pcrsuasi.cevidence that Mead's job sealrch lacked the requisite ,eal:and. while hie made 54(X) or S5(X) xsorking on a moon-lighting basis for his father in I1977 the general rule isthat such earnings are not deductible from gross back-payI. Lee Cylinder Division of GOlt/a & Co.. Inc., 1i84NLRB 241, 244-245. (1970)1: /l Richard f'. Ktaac (Coin-panr. 162 NI.RB 1320, 1330, fir. 15 (l197)Mead's entitlement is as claimed in the specification.and his hackpay period continues to run until he reccixtcsa valid offer of reinstatement or terminates his emplo'-ment with Respondent.St. John: St. John was reinstated on December 21.1976, and was discharged on March 14 11177. The speci-fication alleges that his entitlement thi ugh September30, 1978, deducting interim earnings and allo\wing for aperiod when he was out of the job market. is SI6,284.33:and that his backpay period continues to run.Apart from its argument regarding strike/lockoutbenefits, Respondent contends that St. John's hackpayperiod ended with his discharge, that he realizcd moon-lighting income that should be deducted. and that he re-moved himself from the job market to attend college.These contentions are rejected Even though the legalit\of the discharge has not been placed in issue, there is nei-ther contention nor evidence that its circumstances ren-dered St. John unemployable.24Consequently, given theinadequacy of his reinstatement, the discharge neitherended his backpay period, nor did he thereby incur awillful loss of earnings. 25In keeping with the general rule just cited as concernsMead, St. John's moonlighting earnings are not deduct-ible; and his college enrollment was limited to "an occa-sional class ...to help me get a better position," socannot be considered as a removal from the job market,especially since he continued to look for work..4lmericanCompress Warehouse, 156 NLRB 267, 275; Lozano Enter-prises, 152 NLRB 258, 259.St. John's entitlement is as claimed in the specification,and his backpay period continues to run until he receivesa valid offer of reinstatement or terminates his employ-ment with Respondent.Sheppard: Sheppard was reinstated on December 18.1976, remaining until June 6, 1977, beyond which noclaim is made. The specification alleges that his entitle-ment, deducting interim earnings, is $6,832.16.Other than the argument about strike/lockout benefits,Respondent contends that it should be excused from anybackpay obligation because Sheppard "refused to pro-" See dicuisill alid clitalio ahtile i ncl[Icrlllng W\ethrtLk4 Ihe asserted grud g ro d fr discharging St Jolhn >as that. ialL C.I)i1i Iill kick, ht i s t', en mti orkinlg for .111thcr e llpr)? cr2 See di' cu ,i olln anld citation aIhl c. ctllce1rllilng Wc.l brtl k'51 I)F CISI()NS ()F NAII()NA IA()BOR REIAI()IONS BOARI)duce records or testify as to the amounts earned"; and,should that contelition fail, that the specification fails toreflect all of Sheppard's interim earnings. These conten-tions are rejected. Sheppard did testify, and there isnothing in the record indicating a failure to produce ex-isting records. Moreover, Respondent withdrew all out-standing demands for records during the course of thehearingRegarding additional interim earnings, Sheppard testi-fied that he worked for a theater for about 4 months,';tarting in November of either 1976 or 1977. If it was1976, the theater job significantly overlapped Sheppard'sreturn to Respondent's payroll, suggesting that it was ofa moonlighting character and that the earnings from itconsequently are not deductible. If it was 1977, whichwould seem more likely, the earnings from the theaterjob, being realized after the backpay period had ended.likewise are not deductible.Sheppard's entitlement is as claimed in the specifica-tion.Smith: Smith was reinstated on December 5, 1976, andwas discharged on January 8, 1977. The specification al-leges that his entitlement through September 30, 1978,deducting interim earnings, is $5,893.38, and includes $21in added expenses commuting to an interim job ratherthan to his prestrike job with Respondent. The specifica-tion further alleges that Smith's backpay period contin-ues to run.Respondent makes its standard argument about strike/lockout benefits, also contending that Smith's backpayperiod ended with his discharge. This contention is re-jected. Although the legality of the discharge has notbeen placed in issue, there is neither contention nor evi-dence that its circumstances rendered Smith unemploy-able.26 Consequently, given the inadequacy of his rein-statement, the discharge neither ended his backpayperiod, nor did he thereby incur a willful loss of earn-ings 2'7In its brief, Respondent neither agrees nor disagreeswith Smith's entitlement to reimbursement for the addedcommuting expense. The record establishes that his dailyround-trip distance to the interim job was 30 miles great-er than the distance to his prestrike job, and that hemade the trip seven times, resulting in a total differentialof 210 miles. It is concluded, allowing 10 cents per mile,that the inclusion is appropriate.Smith's entitlement is as claimed in the specification,and his backpay period continues to run until he receivesa valid offer of reinstatement or terminates his employ-ment with Respondent.D. Manager¥The two managers in issue are Mattick and Walker.Mattick: Mattick was reinstated on January 18, 1977,remaining until July 25, 1977, when he quit. The specifi-cation alleges that his entitlement through September 30,"1 Smilh's tIcrnliallllon rlolice s late: Rainlldy S'll OI1 dcftClic Ito, barwilh tripped lightennlllg 1nult. hich nout Xonly caused h... of rental. hutalso. had inot the custOlm1c r notliccd. it ncould have caused a ,crills% acCl-dclil or ¢.ctn hodi5harm had it nol heen int iccd TIhis is his 4th wrinciwarning for cartCessnl "ss-7 Sc disL .it, l on and ciatioinl ahl,. c C(iStilCii g W\(schrl. lk1978, deducting interim earnings, is $14,559.69; and thathis backpay period continues to run.Apart from its standard argument about strike/lockoutbenefits, Respondent contends that Mattick is entitled tonothing because he was determined to be a supervisor inan NLRB representation proceeding, and because hefailed to conduct a sufficient job search during his back-pay period. Respondent further contends, should thosecontentions fail, that Mattick's backpay period endedwhen he quit.These contentions are rejected. While the RegionalDirector did conclude that Mattick was a supervisor, ina representation decision issuing on June 23. 1976,28 theBoard and the court thereafter decreed that he was enti-tled to reinstatement as of May 6, 1976. Respondenttherefore is estopped from challenging that in this pro-ceeding.29Respondent has brought forth no persuasiveevidence, moreover, that Mattick failed to exercise therequisite diligence in his quest for alternative employ-ment.As concerns Mattick's quitting, the record indicatesthat Respondent failed to restore him to a position com-parable to that which he held before the strike, either incontent or salary. Even in its letter offering reinstate-ment, Respondent told Mattick that, since he had takenthe position in the representation hearing that he was nota supervisor, contrary to the view espoused by Respond-ent, he could have his job back, "but any authority youhad in the past will no longer be yours." Not only that.but Mattick's reinstatement wage was at an improperlydepressed level vis-a-vis the appropriate pay premise($5.10 per hour verses $275 for a 5-day week), a deficien-cy that was never corrected.The inadequacy of Mattick's reinstatement precludes afinding that his quitting brought the backpay period toan end, particularly absent evidence that the circum-stances of that situation rendered him unemployable; and,there being no showing that he would have quit had hebeen adequately reinstated, it is to be presumed that hedid so at least in part because of Respondent's unreme-died misconduct toward him, and that he therefore didnot incur a willful loss of earnings. 'Mattick's entitlement is as claimed in the specification,and his backpay period continues to run until he receivesa valid offer of reinstatement or terminates his employ-ment with Respondent.Walker: Walker was reinstated on December 16, 1976,was suspended for a week in September 1977, and wasdischarged on February 12, 1978. The suspension anddischarge, as is concluded in the companion decision ofthis date, were unlawful. The specification alleges thatWalker's entitlement through September 30, 1978, de-ducting interim earnings, is $10,570.68, and includes$62.65 spent for medical care that would have been cov-ered by Respondent's health care plan had he been on2' Case 2() RC 135()8BCs.idcs, t(}e trc are c ricunitalic'c itn 5 I lhich supCer\islrs airkc cttilJcd tolcilltLatClllCTlt iliIlTr tlc A.t I g, -gorl i mlonuwvr Pr iw,i , (lCtipall., 235Nl.RB 635 (1978)) (Gialrlr 'un lrill)ll (\u ,i ll C 221 N RB 851)) 0175): Fair-,w4 .\irniing ItomI , 202 Nt RB 118 (1[17t)" Set flr 12. upru DECISIONS ()F NATIONAl LABO()R REI.AIONS BOARDthe payroll. The specification further alleges that Walk-er's backpay period continues to run.In addition to its contention regarding strike/lockoutbenefits, Respondent argues that Walker's backpalperiod ended w ith his discharge. and that his medicaloutlay is not compensable because his contribution to themaintenance of the insurance coverage, had he been onthe payroll, would have exceeded the amount for whichreimbursement is sought.These arguments are rejected. The discharge neededto have been lawrful to have brought the backpay periodto an end; and, even then, Walker's reinstatement had tohave been adequate or the circumstances of dischargesuch "as to render him unemployable."3The reinstate-ment was not adequate. Respondent's letter offering rein-statement, like that to Mattick, said that Walker couldhave his job back, but, because of the position he hadtaken in the representation hearing, "any authority youhad in the past will no longer be yours."a2And, after hisreinstatement, Walker no longer was permitted to handlemoney, carry keys, deal with customer problems, orwrite contracts to anywhere near the extent he hadbefore. He instead spent most of his time waiting on cus-tomers in the yard, cleaning up the yard and restrooms,and servicing and repairing equipment. Respondent hasnot contended that the circumstances of Walker's dis-charge made him unemployable.As for the medical outlay, Walker credibly testifiedthat Respondent's medical coverage was funded totallyby employer contributions.Walker's entitlement is as claimed in the specification,and his backpay period continues to run until he receivesa valid offer of reinstatement or terminates his employ-ment with Respondent.E. Office Clerical EmployeesThe two office clerical employees in issue are Cough-lin and Tucker.Coughlin: Coughlin was not reinstated. The specifica-tion alleges that her entitlement through September 30,1978, deducting interim earnings and allowing for re-moval from the job market after April 7, 1978, is$1,811.28; and that her backpay period continues to run.Other than the matter of strike/lockout benefits, Re-spondent contends that Coughlin quit during the strikeand so is not entitled to reinstatement and backpay. Sheadmittedly was not offered reinstatement. This conten-tion is rejected. The Board and the court having decreedthat Coughlin was entitled to reinstatement as of May 6,1976, Respondent is estopped from now questioning that.Coughlin's entitlement is as claimed in the specifica-tion, and her backpay period continues to run until shereceives a valid offer of reinstatement or terminates heremployment with Respondent.Tucker: Tucker was reinstated on December 13, 1976,and was discharged on April 4, 1977. The discharge, asis concluded in the companion decision of this date, wasunlawful. The specification alleges that her entitlement" See dis.cu',ion and citation above coiinceruiilig Westbrook:Z Walker. unlike Mattick. was found bs the Regional Director not lohe a supers lorlrthrough September 30, 1978, deducting interim earnings.is $6,971.11, and that her backpal period continues torun.Apart from its argument regarding strike/lockoutbenefits, Respondent contends that Tucker's backpayperiod ended with her discharge. This contention is re-jected, again, because it presupposes the discharge tohave been lawful and that the reinstatement was ade-quate or that the circumstances of discharge madeTucker unemployable.:3:1Not only ,was her belated rein-statement at an improperly depressed wage level relativeto the appropriate pay premise ($3.85 verses $4.45), a sit-uation that was never corrected, but the position towhich she was reinstated lacked the requisite substantiveequivalency to her prestrike job.34Respondent makes the added contentions that Tuckerremoved herself from the job market for a time, and that"there is a question" whether she was sufficiently ener-getic in her search for alternative employment. Thesecontentions likewise are rejected, Respondent havingfailed to bring forth, as is its burden, persuasive evidencein support of either.Tucker's entitlement is as claimed in the specification,and her backpay period continues to run until she re-ceives a valid offer of reinstatement or terminates heremployment with Respondent.On the basis of the foregoing and the entire recordherein, I hereby issue the following recommended:ORDER35The Respondent, Carter of California, Inc., d/b/aCarter's Rental, Berkeley, Oakland, and San Pablo. Cali-fornia, its officers, agents, successors, and assigns, shallpay these sums to the claimants named below, plus inter-est until paid.:" withholding appropriately for tax pur-poses:Denise BettencourtJames BuschDavid CardenasLeland FerreiraLarry GreggChristine MorrowDavid SheppardGarry White$1,830.00989.202,650.20606.923,690.754,175.366.832.162,875.07::' See discusslon and citation above concerning Westhrsiok:' Tucker spent about 80 percent of her prestrike time on accounts re-cei'able and related aclivities She did none of that after reinstatement,instead tiping a pricing catalog for the first 2 weeks or so. after whichher main function was ,pot-checking contracts for errors Besond that.Tucker estimated that she spent 4 out of 5 days after reinstatement"doing nothing" Respondent's stated reason for not restoring Tucker toaccounts receisable %.as ihat the vwork Aas being done capabl, hb a strik-er replacement. linda Hall Thai. even if true, is not a .valid reason:', All outstandinig motions inconsistent with this Order herebs aredenied In the eent no exceptions are filed as provided b5Sec 1)2 40h Ifthe Rule, and Regulatllo oif the National Labor Relationus Board, thefindings., one.nlusins. and Order herein shall. as pro. ided in Sec 102 48of the Rules and Regulations, be adopted hb the Board and become itsfindings. ioncluluaons. and ()rder. iand all ohbleCtClo11 Ihereto ,hall bedeemed ,aliNed for all purposes:` Interest to he compulted in acordanlce w ith lAi Plumbing & Hearrlr(., 13S Nl RH 16 tlt962 DECISIONS OF NATIO()NAL LABOR RELATIONS BOARDRespondent, et al., shall pay these sums to the claim-ants named below, plus interest until paid, less tax with-holdings, for that portion of their backpay periods run-ning through September 30, 1978, together with such ad-ditional net backpay, plus interest, less tax withholdings,as shall accrue after September 30, 1978, until they re-ceive valid offers of reinstatement or terminate their em-ployment with Respondent:37Norman Blalock$1,040.00"'7 lasmuch as, ix of the claimants with ongoing backpay periodsF reenman Hogle, Mead, Morgan. Tucker. and Walker-are found in thecompanioln decision of this date to have been unlawfully separated fol-hlowing reinsltatement their interest for periods postdating the fresh actsof discrimination shall, as S lated in that decision. be computed in accord-alce xwith lii Plumbing & Iluating Co supra, as modified bh Florida SteelCorporulaon, 231 Nl RB 651 (1977). Interest for the single week that Re-spondenl unlawfully suspended Alfred Walker. as found in the compan-ion decision, shall hbe coputed in the same manner. Interest otherwisefor those with ongoing backpay periods shall be computed in accordancewith Iit Plumbing & Ileatlng Co B3ackpay accruing after September 1(0,1978, shall he figured in accordance with F W Woolworth Compun., 90Nl RB 289 (195q)) and that for Morgan shall take into consideration thedetermination hereri tha t he had remnoed himself from the job marketfrom October 1. 1"978. to the titmei of the hearingKathryn Coughlin 1,811.28Peter Fowler 4,337.67Walter Freeman 10,621.03Dennis Godfrey 10,584. 15Coleen Hogle 5,545.27Frederick Kimmerling 27,139.33Oliver LaGrand 2,139.06William Mattick 14,559.69Richard Mead 11,160.62James Morgan 11,967.59Rudy Paulino 532.07Mark St. John 16,284.33Randy Smith 5,893.38Janice BrowneTucker 6,971.11Alfred Walker 10,570.68Respondent, et al., shall pay the estate of KimberlyWestbrook, said claimant having died, the sum of$10,546.63, plus interest until paid, less tax witholdings.38.I" Westbrook being found in the companion decision of this date toihave been unlawfully discharged following reinstatement; her interest forperiods postdating that fresh act of discrimination shall. as stated il thecompanion decision, be computed in accordance with Ilii Plumbing &lieating Co.. Yupru, as modified by Flornda Steel Corporation svupra354